             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 1 of 42




1                BEUS GILBERT PLLC
                       ATTORNEYS AT LAW
2              701 NORTH 44TH STREET
            PHOENIX, ARIZONA 85008-6504
3
              TELEPHONE (480) 429-3000
4
5    Leo R. Beus / 002687 / lbeus@beusgilbert.com
6    K. Reed Willis / 028060 / rwillis@beusgilbert.com
7    Attorneys for Plaintiff
8
9                                                 UNITED STATES DISTRICT COURT
10
                                                    FOR THE DISTRICT OF ARIZONA
11
12    Nikola Corporation, a Delaware                             Case No.: 2:18-cv-01344-PHX-GMS
      corporation,
13                                                               THIRD AMENDED COMPLAINT FOR
                                           Plaintiff,            INFRINGEMENT OF UNITED
14
                                                                 STATES PATENT NOS. D811,944;
15                             vs.                               D811,968; AND D816,004
16
      Tesla, Inc., a Delaware corporation,
17                                                               Jury Trial Demanded
                                           Defendant,
18
19
20   I.          INTRODUCTION
21               1.          On 30 December 2015, Nikola Corporation, a start-up alternative fuel vehicle
22
     manufacturer, filed with the United States Patent and Trademark Office a series of design
23
     patents for an electric Class 8 heavy-duty truck. On 30 December 2016, Nikola filed several
24
25   utility patents for an electric Class 8 heavy-duty truck.

26               2.          On 9 May 2016, Nikola posted its design on its website and released a press
27   release with the image of Nikola’s semi, the Nikola One.
28



     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 2 of 42



1                3.          By 9 May 2016, Tesla’s chief executive officer, Elon Musk, had seen Nikola’s
2    image of the Nikola One.
3
                 4.          Following the release of the design photo, there was widespread publicity of
4
     the photo of Nikola’s unique design. The week following the publication of the photo,
5
     Nikola had over 80,000 visitors to its website and over 210,000 page views.
6
7                5.          As of 9 May 2016, Tesla had not announced that it was considering building a

8    Class 8 semi-truck.
9                6.          By 31 August 2016, Nikola had over 300 orders totaling over 7,000 trucks.
10
     The full value of these orders was over $2.3 billion.
11
                 7.          On 1 December 2016, Nikola unveiled a prototype at its headquarters in Salt
12
     Lake City to a live crowd of 600 journalists, industry partners and leaders, and government
13
14   officials.

15               8.          After the Nikola One unveiling, Nikola received additional orders, raising the
16   value of the orders to over $4 billion.
17
                 9.          For the period ending June 30, 2016, Tesla, Inc. reported in its 10-Q that it had
18
     a loss of $272,560,000.
19
                 10.         On 20 July 2016, 72-days after Nikola published its design, Elon Musk
20
21   announced on Tesla’s blog that it was “in the early stages of development at Tesla and

22   should be ready for unveiling next year.”
23               11.         On 22 September 2016—four months after Nikola published its design—
24
     Aaron Hoyos, a recruiter for Tesla, reached out to Kevin Lynk (Nikola’s Chief Engineer). In
25
     that email, Hoyos told Lynk that “Tesla is building a new team to focus on development of
26
     heavy trucks.” Hoyos said that “[b]ased on [Lynk’s] background at Nikola, it seems like
27
28   your background would be a great fit.” Hoyos asked, “[W]ould you be open to a quick call

     to hear what we’re up to?”

                                                               2
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 3 of 42



1                12.         Nikola did not respond to Tesla’s invitation.
2                13.         On 28 April 2017—just shy of one year after Nikola published its design, Tesla
3
     did not have any design patents on its semi-truck. And Tesla had not announced that it was
4
     seeking this protection.
5
                 14.         On 28 April 2017, Tesla released a teaser image of its semi.
6
7                15.         On 7 November 2017, Nikola sent a letter to Tesla that identified the semi-

8    truck features for which Nikola was obtaining design and utility patent protection, told Tesla
9    that its semi infringed, and demanded that Tesla not unveil its semi until Tesla’s
10
     infringement had been resolved. Tesla never responded.
11
                 16.         On 16 November 2017, Tesla unveiled its semi design in Hawthorne,
12
     California at an event and reception attended by hundreds of journalists, industry leaders,
13
14   potential customers, and Tesla employees. The event was streamed online and viewed by

15   thousands more individuals. Almost immediately, Tesla received orders for its semi. Upon
16   information and belief, Tesla’s market value jumped by roughly $2 billion after the semi
17
     unveiling.
18
                 17.         The week after Tesla unveiled its semi, a former trucking company CEO and
19
     owner of trucking dealerships called Nikola and said that the Tesla semi looked like the
20
21   Nikola design, and asked if Nikola was working with Tesla.

22               18.         The United States Patent and Trademark Office (the “PTO”) issued six design
23   patents to Nikola between February and April 2018. These patents protect Nikola’s wrap
24
     windshield, mid-entry door, fuselage, fender, side cladding, and the overall design of a semi.
25
                 19.         The Tesla semi design is substantially similar to Nikola’s unique design, and
26
     Tesla copied Nikola’s patented design. Further, the Nikola One design is distinct and
27
28   constitutes trade dress. The Tesla semi is confusingly similar to the Nikola One and,

     therefore, has infringed Nikola’s trade dress.

                                                               3
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 4 of 42



1
2
3
4
5
6
7
8
9
10
11
                                                               Nikola One
12
13
14
15
16
17
18
19
20
21
22
23                                                             Tesla Semi
24
                 20.         Nikola designed the wrap windshield, a unique feature in the trucking industry.
25
26   The design is identifiable from a distance.                       The wrap windshield provides drivers an

27   unobstructed view of the road. Tesla copied the wrap windshield, and advertised the driver’s
28   view and its peripheral view from inside the truck.



                                                                   4
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 5 of 42



1                21.         The fuselage has an aerodynamic look that is a continuous line from the front
2    of the vehicle through the roof. This patented design is unique in the trucking industry. The
3
     Nikola One has a drag coefficient of around 0.37. Similarly, the Tesla truck has a drag
4
     coefficient of around 0.36. Tesla has advertised the aerodynamic, continuous line design of
5
     its vehicle.
6
7                22.         Nikola designed a mid-entry door, another first in the trucking industry. The

8    door gives the driver access to the cab without any obstacles in the driver’s way. Tesla’s
9    truck has a mid-entry door, and Tesla has advertised the ease of access of its vehicle.
10
                 23.         In addition to individual components, Tesla’s overall semi design copies
11
     Nikola’s patented designs.
12
                 24.         On 18 September 2018, Nikola was issued a utility patent that taught a system,
13
14   method and device for a vehicle door or window.

15               25.         Tesla’s door either meets literally or is equivalent to Nikola’s patented door.
16               26.         For example, Nikola’s utility patent claims a door to a semi where a portion of
17
     the door is positioned behind the driver’s seat.
18
19
20
21
22
23
24
25
26
27
28



                                                               5
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 6 of 42



1                27.         As shown in the picture, the Tesla door is also located behind the driver’s seat.
2                28.         Tesla’s infringement has caused Nikola more than $2 billion in damages.
3
     II.         PARTIES, JURISDICTION, AND VENUE
4
                 29.         Nikola Corporation is a Delaware corporation with its current place of business
5
     in Phoenix, Arizona. It moved its headquarters to Phoenix together with its employees and
6
7    documents. Nikola has registered as a foreign corporation conducting business in Arizona.

8    Nikola has ceased operations in Salt Lake City, Utah. Nikola is spending over seventeen
9    million dollars to buildout its 130,000 plus square foot headquarters and research and
10
     development center in Phoenix.                            Nikola is currently leasing multiple office spaces in
11
     Maricopa County. Nikola has announced that it will be building a 1 million square foot
12
     manufacturing facility in Coolidge, Arizona. Nikola is receiving an economic development
13
14   agreement and tax breaks in return for relocating its entire business in Arizona.

15               30.         Tesla, Inc. is a Delaware corporation with its principal place of business at
16   3500 Deer Creek Road, Palo Alto California.
17
                 31.         This Complaint arises under the Patent Act of the United States of America,
18
     35 U.S.C. § 1 et seq. and under the Lanham Act, 15 U.S.C. § 1051 et seq.
19
                 32.         This Court has subject matter jurisdiction over the Complaint pursuant to
20
21   28 U.S.C. §§ 1331 and 1338.

22               33.         This Court has personal jurisdiction over Tesla consistent with the principles of
23   due process and the Arizona long-arm statute, because Tesla offers its infringing product for
24
     sale in this District, and have committed acts of patent infringement in this District.
25
                 34.         Venue is proper under 28 U.S.C. § 1400(b) because Tesla sells or offers to sell
26
     infringing products in this District and maintains a regular and established place of business
27
28   located within the District. Specifically, Tesla maintains two showrooms and two service

     centers in the District. Upon information and belief, Tesla has offered to sell the infringing

                                                                       6
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 7 of 42



1    product in this District. Nikola is located in this District, and its employees and documents
2    are located in this District.
3
     III.        FACTUAL BACKGROUND
4
                 A.          Trevor Milton and Steve Jennes Designed the Nikola One.
5
                 35.         From childhood, Trevor Milton wanted to revolutionize the trucking industry
6
7    by decreasing the trucking industry’s reliance on fossil fuels. As an adult, Milton has started

8    or worked for several companies that designed alternative fuel technology for semi-trucks.
9                36.         Reducing the trucking industry’s reliance on fossil fuels will have a dramatic
10
     impact on the world. Professional truck drivers used almost 55 billion gallons of diesel fuel
11
     and gasoline in 2016. Class 8 trucks account for the annual production of 7% of greenhouse
12
     gases worldwide.
13
14               37.         Milton set out to combine alternative fuel technology with existing Class 8

15   truck designs. He then decided to build a truck from scratch that included a zero-emission
16   fuel system. Milton’s goal was to design a truck, whose design stood out as much as its
17
     technology.
18
                 38.         Milton began designing the Nikola One in his basement in 2013. But Milton
19
     was not satisfied with his designs. He looked for a designer with vehicle design experience.
20
21   In April 2015, he hired Steve Jennes, a designer with over 25 years of experience.

22               39.         Jennes and Milton went to work improving the shape and proportions of the
23   truck in order to create a distinctive appearance. Jennes would develop a design; Milton
24
     made changes. The back-and-forth continued for months until Nikola finalized an overall
25
     truck design.
26
                 40.         Nikola’s overall design focused on the centerline and silhouette of the truck.
27
28   The goal was to develop a truck with one line from the bumper to the top of the cab. Nikola

     wanted its truck to be recognized from as far as a half-a-mile away.

                                                               7
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 8 of 42



1                41.         Nikola designed a wrap windshield that provided a panoramic view of both the
2    road and the vehicle’s surroundings.
3
                 42.         Nikola moved the driver over the front wheels of the truck because there was
4
     no engine block. With the driver moved forward in the cab, Nikola relocated the door to the
5
     middle of the cab (a mid-entry door). The mid-entry door provided drivers easier and safer
6
7    access to the vehicle. Specifically, the door is behind the driver’s seat, which eliminates

8    obstacles a driver faces as he or she climbs into a semi-truck, such as a driver’s wheel or
9    seat.
10
                 43.         Nikola’s design resulted in surprising outcomes.       For example, Nikola
11
     increased the volume area of the cab by roughly 30% and decreased the coefficient of drag
12
     dramatically.
13
14               44.         Nikola’s design of the Nikola One is distinct and serves as a source or origin

15   indicator. Therefore, the design of the Nikola One is trade dress.
16               45.         On 30 December 2015, Nikola submitted six design patent applications that
17
     covered these ornamental features and several pending utility patent applications. And on
18
     30 December 2016, Nikola submitted a utility patent application that covered the function
19
     and system of the door.
20
21               46.         By the time Nikola filed its patent applications, it had spent several million

22   dollars developing the Nikola One.
23               B.          The Nikola One Was Unveiled To Wide Praise And Received Several
24                           Billions in Orders.

25               47.         On 9 May 2016, Nikola released its first picture of the Nikola One on Nikola’s
26   website and a press release touting the Nikola One (https://dxtn4vayafzin.cloudfront.net/
27
     nikolamotor/uploads/press_release/pdf/5/Press_Release_TRUCK_Final.pdf).                   That same
28
     day, Nikola tweeted an image of its semi-truck, specifically tagging Tesla.


                                                               8
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
             Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 9 of 42



1
2
3
4
5
6
7
8
9
10
11               48.         Between May 9 and May 16, Nikola’s website had over 200,000 page views.
12
                 49.         News outlets reported on the Nikola One. For example, Jonathan Ramsey
13
     reported on 13 May 2016 for the website Drive that Nikola would lead to a “revolution” in
14
15   the world of long-haul trucks (available at http://www.thedrive.com/news/3461/2-000-hp-

16   hybrid-electric-nikola-one-semi-is-a-truckers-dream). Stephen Edelstein on 17 May 2016
17   reported on the Nikola One for the Green Car Reports website (available at
18
     https://www.greencarreports.com/news/1103987_nikola-one-2000-hp-natural-gas-electric-
19
     semi-truck-announced).
20
                 50.         Nikola began receiving pre-orders for the Nikola One. By 13 June 2016,
21
22   Nikola reported that it had received over 7,000 reservations for its truck, valued at $2.3

23   billion (available at https://www.prnewswire.com/news-releases/nikola-motor-company-
24   generates-23-billion-in-pre-sales-in-first-month-300283523.html).
25
                 51.         At that time, Tesla had not announced that it was going to build a heavy duty
26
     truck. Based on information and belief, Tesla had not filed any patent applications for its
27
     heavy duty truck.
28



                                                               9
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 10 of 42



1                52.         On 1 December 2016, Nikola held an unveiling event and reception for the
2    Nikola One. Over 600 members of the media, industry partners, customers and government
3
     leaders attended the event (https://nikolamotor.com/pdfs/December_1_Release.pdf).                     An
4
     additional 7,000 watched the event online that same day. To date, the event has been viewed
5
     over 1.2 million times on YouTube.
6
7                53.         Many websites and news agencies reported on the Nikola One unveiling. For

8    example, in a podcast, Road Show toured the Nikola One, and described it as looking very
9    cool and “Tron-like.”                        (Available at https://www.youtube.com/watch?v=B52MpalkZsE).
10
     Business                Insider              also         reported    on   the   Nikola   One   unveiling
11
     (http://www.businessinsider.com/nikola-one-hydrogen-truck-photos-features-2016-12).
12
                 54.         Subsequent to the unveiling, the value of Nikola’s reservations jumped to over
13
14   $4 billion (https://www.trucks.com/2016/12/01/nikola-one-hydrogen-fuel-cell-electric-semi-

15   truck-debuts/).
16               55.         Nikola’s total reservations are currently worth more than $6.3 billion in
17
     revenue.
18
                 56.         By the time of the Nikola One unveiling, Nikola spent millions developing its
19
     vehicle.
20
21               57.         Nikola announced that its semi will enter production in 2020.

22               C.          Tesla Announced A Semi-Truck and Offered to Sell the Semi.
23               58.         By 9 May and 13 June 2016, Tesla had not announced that it was considering
24
     building a heavy duty semi-truck.
25
                 59.         In its Form 10-Q for the period ending 30 June 2016, 52 days after Nikola
26
     released its design; Tesla reported a net loss of over $293 million over three months and over
27
28   $575 million net loss for the six months that ended on June 30.



                                                                          10
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 11 of 42



1                60.         On 20 July 2016, only 72 days after Nikola published its design, Tesla
2    announced in its 2016 Master Plan, Part Deux, that heady-duty trucks were “in the early
3
     stages of development at Tesla and should be ready for unveiling next year.”
4
                 61.         On 22 September 2016, Tesla contacted Kevin Lynk, Nikola’s Chief Engineer.
5
     Tesla told Lynk that “Tesla is building a new team to focus on development of heavy
6
7    trucks.” Tesla said that “Based on [Lynk’s] background at Nikola, it seems like your

8    background would be a great fit.” Tesla then asked if Lynk “would be open to a quick call to
9    hear what we’re up to?”
10
                 62.         On 13 April 2017, Elon Musk, Tesla’s CEO, tweeted that “Tesla Semi truck
11
     unveil set for September. Team has done an amazing job. Seriously next level.”
12
                 63.         Elon Musk released a teaser for the Tesla Semi on 28 April 2017 during a
13
14   public interview. There, he released a picture showing a front silhouette of the semi with its

15   headlights on.
16               64.         On 3 May 2017, Elon Musk also said that Tesla would manufacture the Semi
17
     by itself, and as a result, the semi was “actually going to have a very good gross margin . . . .
18
     So effectively that was just a very compelling product that has low unit cost.”
19
                 65.         After Tesla teased a picture of the Semi, the public and industry watchers
20
21   photographed any sighting of the Tesla Semi. On 2 October2017, a “spy” photo popped up

22   on Reddit of what appeared to be a Tesla Semi.
23
24
25
26
27
28



                                                               11
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 12 of 42



1                66.         Nikola learned of the photograph. On 7 November 2017, Nikola sent a letter to
2    Tesla that notified Tesla of Nikola’s pending patent applications, Nikola’s belief that Tesla’s
3
     Semi will infringe on the patents, and demanded that Tesla refrain from unveiling its Semi.
4
     A true and correct copy of the letter is attached as Exhibit 1.
5
                 67.         On November 16, 2017, Tesla held an unveiling party and a reception for the
6
7    Semi attended by hundreds of journalists, industry partners, customers, employees and

8    government leaders.
9                68.         Tesla has announced that it expects to release the Semi in 2019.
10
                 69.         The same day as the unveiling, Tesla began accepting reservations for the
11
     Semi. Tesla has reservations from major companies with retail, shipping, or logistic needs.
12
     One analyst estimated on 18 December 2017 that Tesla has accepted reservations for over
13
14   1,200          Semis           (http://www.businessinsider.com/tesla-over-1200-pre-orders-for-new-semi-

15   2017-12/). Upon information and belief, at full value, Tesla’s orders are worth over $215
16   million.
17
                 70.         On 7 March 2018, Musk announced via Instagram that Tesla was using its
18
     Semis to haul battery packs from Tesla’s Gigafactory in Nevada to Tesla’s car factory in
19
     California.
20
21               71.         On 1 November 2017, Tesla announced that it would miss its goal of

22   producing 5,000 Model 3 cars per week in 2017 and took a massive $619 million quarterly
23   loss. Tesla’s stock price dropped from just over $321 (November 1) to less than $300
24
     (November 2).
25
                 72.         A week before the unveiling, Tesla’s stock price was $302.99 and the day after
26
     the unveiling, the price was $315.05. This corresponded to a jump of roughly $2 billion in
27
28   Tesla’s market value. In other words, the market believed the Tesla Semi was worth roughly

     $2 billion in discounted future profits to Tesla.

                                                               12
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 13 of 42



1                73.         Tesla uses reservation deposits to fund its operations.
2                74.         The week of 20 November 2017, following Tesla’s unveiling of its semi-truck,
3
     Nikola received a call from the former chief executive officer of a large trucking company
4
     and current owner of trucking dealerships in California, Arizona, Washington and Alaska.
5
     This individual told Nikola that he thought the Tesla Semi looked like Nikola’s design, and
6
7    asked if Nikola had partnered with Tesla to build semi trucks.

8                D.          Nikola Was Issued Six Design Patents.
9                75.         On 30 December 2015, Nikola applied for design patents to protect the
10
     ornamental design of the Nikola One (a peculiar or distinctive appearance, the shape of the
11
     design, or the surface decoration of the design). The issued patents covered the fuselage, the
12
     windshield, the mid-entry door, the front fender, the side cladding, and the overall semi
13
14   design. Three of the patents (the “Asserted Design Patents”) are at issue in this case.

15               76.         Between September 2016 and May 2017, Nikola applied for four utility patents
16   related to the function, system, device and methods for the windshield, door, and battery for
17
     the Nikola One. To date, Nikola has been issued one utility patent that is at issue in this case
18
     (the “Asserted Utility Patent” and collectively “Asserted Patents”), which is directed toward
19
     the Nikola One’s door.
20
21               77.         On 6 March 2018, Nikola was issued U.S. Pat. D811,944 (the “’D944 patent”

22   or the “Fuselage Patent”) entitled Fuselage. Attached as Exhibit 2 is a true and correct copy
23   of the ‘D944 patent. The patent claims the ornamental design of the fuselage of a semi-
24
     truck. One depiction of the claim is shown below.
25
26
27
28



                                                               13
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 14 of 42



1
2
3
4
5
6
7
8
9
10
11               78.         On 6 March 2018, Nikola was issued U.S. Pat. D811,968 (the “’D968 patent”

12   or the “Wrap Windshield Patent”) entitled Wrap Windshield. Attached as Exhibit 3 is a true
13   and correct copy of the ‘D968 patent. The patent claims the ornamental design for a wrap
14
     windshield. A representative drawing of the claim is show below.
15
16
17
18
19
20
21
22
23
24
25
                 79.         On 24 April 2018, Nikola was issued U.S. Pat. D816,004 S entitled Side
26
     Door(s) (the “’D004 patent” or the “Side Door Patent”). Attached as Exhibit 4 is a true and
27
     correct copy of the ‘D004 patent. The patent claims the ornamental design of a side door on
28
     a semi-truck. A representative drawing of the claim is shown below.

                                                               14
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 15 of 42



1
2
3
4
5
6
7
8
9
10
11               80.         On 18 September 2018, Nikola was issued U.S. Pat. 10,077,084 (the ‘084

12   Patent) entitled Systems, Methods, and Devices for an Automobile Door or Window.
13   Attached as Exhibit 5 is a true and correct copy of the ‘084 Patent. The patent teaches a
14
     semi-truck door that is behind the driver’s seat.
15
                 81.         Nikola owns all right, title, and interest in and to each of the Asserted Patents.
16
                 82.         At Nikola’s unveiling event on 1 December 2016, Nikola showcased the
17
18   fuselage, the windshield, the door, and overall design features of the Nikola One. Nikola

19   emphasized that it was obtaining patents on these features.
20               83.         Nikola sent a letter to Tesla on 7 November 2017 alerting Tesla to Nikola’s
21
     pending patent applications and demanding that Tesla not infringe Nikola’s patents. Tesla
22
     ignored Nikola’s letter.
23
                 E.          The Design of the Tesla Semi Is Substantially Similar to Nikola’s Patented
24
                             Design and Is Confusingly Similar to Nikola’s Trade Dress.
25
                 84.         The Nikola One embodies the Asserted Patents, which include the fuselage, a
26
     wrap windshield, and a mid-entry door. The design of the Nikola One constitutes Nikola’s
27
28   trade dress.

                 85.         The Tesla Semi is substantially similar to Nikola’s unique designs.

                                                               15
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 16 of 42



1                86.         A side-by-side comparison between the two reveals that Tesla has infringed
2    Nikola’s patented truck designs, including the Fuselage, the Wrap Windshield and Mid-
3
     Entry Door.
4
5                                  Nikola One                                 Tesla Semi

6
7
8
9
10
11
12
13
14
15                           1.           The Fuselage Patent.
16               87.         The ‘D944 Patent claims a fuselage as depicted in the following drawing, (Fig.
17
     1).
18
19
20
21
22
23
24
25
26
27
28



                                                                 16
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 17 of 42



1                88.         The Nikola One’s fuselage embodies the Fuselage Patent.
2
3
4
5
6
7
8
9
10
11
12
13               89.         The Tesla Semi has a similar fuselage to the patented design, and has infringed
14   Nikola’s patent.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                               17
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 18 of 42



1
2
3
4
5
6
7
8
9                90.         The overall design of the Nikola One and Tesla Semi are ornamental designs.

10               91.         Nikola explained at its unveiling event that it was designing an aerodynamic
11   truck. The Nikola One has a drag coefficient of 0.37
12               92.         Nikola has showcased that the cabin is approximately 30% larger than a
13
     traditional semi-truck.
14
                 93.         Tesla said at the Semi unveiling event that the Semi it was “designed to be a
15
16   bullet” and pointed out the “bullet shaped nose.”

17               94.         Tesla also highlighted that the Tesla Semi has a drag coefficient of 0.36, which
18   is better than a Bugatti Chiron (0.38).
19               95.         Tesla’s Chief Designer, Jerome Guillen, said at an event on 25 November 2017
20
     in the Netherlands that the Semi looks like the TGV, the Eurostar or a bullet train.
21
                 96.         Tesla further showcased the “spacious interior” and the “expansive cockpit
22
23   interior” based on the fuselage design.

24               97.         Nikola’s overall design departed conspicuously from the prior art.
25
26
27
28



                                                               18
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 19 of 42



1                                                              Other Semi Trucks
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19               98.         An ordinary observer would find that the Tesla Semi fuselage is substantially
20
     similar to the Fuselage Patent, and that Tesla infringes Nikola’s patent.
21
22
23
24
25
26
27
28



                                                                      19
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 20 of 42



1       Nikola Fuselage Patent, Fig. 1                              Tesla Semi
2
3
4
5
6
7
8
9
10
11                           2.           The Wrap Windshield Patent.
12               99.         The ‘D968 patent claims a wrap windshield as depicted in the following
13   drawing (Fig. 1).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                               20
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 21 of 42



1                100.        The Nikola One’s windshield embodies the protected design.
2
3
4
5
6
7
8
9
10
11
12
13               101.        The Tesla Semi also has a wrap windshield.

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                               21
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 22 of 42



1
2
3
4
5
6
7
8
9
                 102.        The wrap windshield is an ornamental design.
10
11               103.        During the Nikola One unveiling event on 1 December 2016, Nikola

12   highlighted the wrap windshield as a unique design. Nikola explained that the windshield
13   gave the driver panoramic views of his surroundings and the road.
14
                 104.        During the Tesla Semi unveiling event on 16 November 2017, Tesla drew
15
     attention to its wrap windshield. Tesla said that the driver has complete visibility of the road
16
17   and the surroundings, in part, because of the wrap windshield.

18               105.        Upon information and belief, no other Class 8 semi-truck had a wrap
19   windshield when Nikola filed its patent applications.
20
                                                               Other Semi Trucks
21
22
23
24
25
26
27
28



                                                                      22
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 23 of 42



1                                                              Other Semi Trucks
2
3
4
5
6
7
8
9
10
11
                 106.        As such, an ordinary observer would find that the windshields between the
12
     Tesla Semi and the Wrap Windshield Patent are substantially similar, and therefore Tesla
13
     infringes Nikola’s patent.
14
15      Nikola Wrap Windshield Patent, Fig. 1                              Tesla Semi
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                      23
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 24 of 42



1                            3.           The Mid-Entry Door Patent.
2                107.        The ‘D004 Patent claims a mid-entry door as depicted in the following picture
3
     (Fig. 1).
4
5
6
7
8
9
10
11
12
13
14               108.        The Nikola One embodies the mid-entry design.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                               24
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 25 of 42



1                109.        The Tesla Semi also has a mid-entry door.
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
                 110.        The mid-entry door is an ornamental design.
25
                 111.        At the Nikola One unveiling event, Nikola discussed the ease of entering the
26
     vehicle through the mid-entry door and highlighted the increased safety of the door.
27
28               112.        Similarly, at the Tesla Semi unveiling, Tesla noted the “easy entry and exit” of

     the vehicle.

                                                               25
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 26 of 42



1                113.        Upon information and belief, no other semi-truck has a mid-entry door.
2                114.        As such, an ordinary observer would find that Tesla’s door is substantially
3
     similar to Nikola’s design, and that Tesla infringes Nikola’s patents.
4
5       Nikola Wrap Mid-Entry Door Patent, Tesla Semi
        Fig. 1
6
7
8
9
10
11
12
13
14
15
16
17
18
19               115.        Nikola has retained a world-class automotive design expert that has reviewed
20   and compared Nikola’s patents and pictures of the Tesla Semi. This design expert has
21
     opined that Tesla Semi overall design, wrap windshield, and mid-entry door are substantially
22
     similar to Nikola’s patented design.
23
                             4.           The Door Utility Patent (the ‘084 Patent).
24
25               116.        The ‘084 Patent describes a system, method and device for an automobile door

26   or window.
27               117.        For example, in one embodiment, the patent teaches a door that permits ingress
28
     and egress into the semi-truck and the door opens to a backside of at least one seat.


                                                                 26
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 27 of 42



1                118.        A representative figure is below:
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16               119.        The semi has a door (110) and steps (140). The foremost part of the door is
17   behind the driver’s seat.
18
                 120.        A representative claim reads:
19
                             1. A semi-truck vehicle comprising: an electric drive train; a
20                           body;
21
                             a cabin located within the body of the semi-truck vehicle,
22                           wherein the cabin comprises an interior that is configured to
                             accommodate at least one person;
23
24                           a seat located in the interior of the cabin that is configured for
                             seating a user; and
25
                             a door comprising a width extending a horizontal length of the
26
                             door, wherein the door provides ingress and egress to the interior
27                           of the cabin of the semi-truck vehicle;
28                           wherein the door is located on the body such that a frontmost
                             side of the door is adjacent to a rearmost portion of a front wheel

                                                               27
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 28 of 42



1                            well and the width of the door is disposed between the frontmost
                             side of the door and a rearmost side of the door, at least a portion
2                            of the door being positioned behind the seat and at least a portion
3                            of the seat is disposed to be forward of a line defining the
                             rearmost portion of the front wheel well such that the door opens
4                            to provide ingress and egress into the cabin from the backside of
5                            the seat; and

6                            wherein the door is the foremost door providing ingress or egress
                             into the interior of the cabin.
7
8                121.        The Nikola One embodies the ‘084 patent. As shown in the following picture.

9
10
11
12
13
14
15
16
17
18               122.        The door opens to reveal a seat at the foremost part of the door.
19               123.        The Tesla Semi’s door meets the limitation, either literally or under the
20
     doctrine of equivalence, of claim 1 of the ‘084 Patent.
21
22
23
24
25
26
27
28



                                                               28
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 29 of 42



1
2
3
4
5
6
7
8
9
10
11
12
13               124.        The Tesla Semi is a semi-truck vehicle comprising an electric drive train.
14   Tesla advertises during the Semi unveiling that it had developed a semi-truck with an electric
15   drive train. The Semi has a body and a cabin located within the body. The cabin can
16
     accommodate at least one person as shown in the picture above. The cabin has a seat, here in
17
     the middle of the cabin, that is configured to seat a user. The Semi has a door with a width
18
19   extending a horizontal length and that allows ingress and egress into the cabin. The door is

20   located so that the frontmost side of the door is adjacent to the front wheel well. Further, the
21   width of the door is between the front side and rear side of the door and a portion of the door
22   is positioned behind the seat. A portion of the seat is forward of the rearmost portion of the
23
     front wheel well. The door provides ingress and egress into the cabin from the backside of
24
     the seat. The Semi’s door is the foremost door providing ingress or egress into the cabin. As
25
26   such, Tesla infringes the ‘084 patent.

27
28



                                                               29
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 30 of 42



1                            5.           Nikola’s Trade Dress
2                125.        The Nikola One and its features have a unique design that is used to identify
3
     the source or origin of the Nikola One (Plaintiff Nikola).
4
5
6
7
8
9
10
11
12               126.        The Nikola One’s trade dress includes:       the overall look, design, and
13
     appearance of the Nikola One, which includes a wraparound windshield with a taper from
14
     the front of the windshield to either side of the truck, the rearmost part of the windshield has
15
16   a sloping angle from an obtuse angle at the bottom corner to an acute angle at the top corner,

17   the bottom edge of the windshield slopes down from the obtuse corner angle toward the front
18   of the windshield; a body that tapers from the back towards the nose, a small nose beyond
19   the frontmost part of the front wheels, a long continuous line from the front of bumper
20
     through the roof, the line sloping at an angle and then rounding to form the room; and the
21
     cabin is supported by two protruding shapes of the front wheel arches.
22
23               127.        The Nikola One’s trade dress has acquired secondary meaning.

24               128.        The alternative fuel semi-truck market is an emerging market. Each company,
25   Nikola, Tesla, Mercedes-Benz, and Thor, are offering different technology platforms. For
26   example, Nikola uses a hydrogen fuel cell while the Tesla uses an electric battery. Nikola’s
27
     technology provides a better range than the Tesla Semi or any other electric semi-truck.
28
     Nikola’s truck has received industry praise. For example, Chad Prevost of Freight Waves


                                                                 30
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
            Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 31 of 42



1    said on January 30, 2018 that the “winner” between battery electric vehicles and hydrogen-
2    fuel                    cell                   vehicles               is         Nikola         (available          at
3
     https://www.freightwaves.com/news/2018/1/30/look-no-further-than-the-nikola-one-for-
4
     immediate-disruption).
5
                 129.        Nikola designed the Nikola One to be as a unique and distinct as its technology
6
7    platform. As such, the Nikola One trade dress identifies the source and origin of the semi-

8    truck as Nikola.
9                130.        When Nikola revealed the Nikola One, industry insiders praised the design as
10
     being            “unlike              anything            currently         on   the   road.”        (available     at
11
     https://www.topspeed.com/cars/others/2020-nikola-one-ar175333.html). Industry observers
12
     praised the aesthetical look as a design “that’s never been seen before on big rigs.” One
13
14   purchaser in the industry called Nikola after the Tesla Semi unveiling and commented that

15   the two vehicles
16               131.        Nikola has spent $1.4 million in marketing the Nikola One.                                Each
17
     advertisement of the Nikola One features the overall look and appearance of the vehicle.
18
     Nikola has over $7 billion in orders.
19
                 132.        Nikola has exclusively used its trade dress since at least December 30, 2015
20
21   when Nikola submitted its design patent applications.

22               133.        The Nikola One trade dress is non-functional. The trade dress does not yield a
23   utilitarian advantage. There are other alternative designs available for alternative fuel semi-
24
     trucks. For example, Mercedes-Benz designed its own unique alternative fuel semi-truck.
25
26
27
28



                                                                            31
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 32 of 42



1
2
3
4
5
6
7
8
9
10
11
12
13
                 134.        The Nikole One design does not achieve economies in manufacturing or use ,
14
15   and the design was not relatively simple or inexpensive to manufacture.

16               135.        Tesla itself recognizes that its vehicle designs are important. On 12 June 2014,
17   Elon Musk announced that it “will not initiate patent lawsuits against anyone who, in good
18
     faith, wants to use [Tesla’s] technology.” (available at https://www.tesla.com/BLOG/ALL-
19
     OUR-PATENT-ARE-BELONG-YOU). Tesla defines “acting in good faith” to exclude
20
     marketing or selling “any knock-off product (e.g., a product created by imitating or copying
21
22   the design or appearance of a Tesla product or which suggests an association or endorsement

23   by Tesla).”
24
25
26
27
28



                                                               32
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 33 of 42



1                136.        The Tesla Semi’s design is similar to the Nikola One’s.
2
3
4
5
6
7
8
9
10
11
                 137.        The Tesla Semi has a wraparound windshield that tapers from the front of the
12
     vehicle to the side. The end of the windshield slopes up from an obtuse angle to an acute
13
14   angle at the upper corner. The bottom edge of the windshield slopes down. The cabin is

15   supported by two protruding front wheel arches. The cabin of the Tesla Semi is wider and
16   narrows to the front, which creates a small nose. The Tesla Semi has a long, continuous line
17
     from the front of the bumper through the roof. The shape of the front of fuselage is upward
18
     sloping and then rounds to form the roof.
19
                 138.        Tesla’s Semi has caused or is likely to cause confusion among ordinary
20
21   consumers as to the source, sponsorship, affiliation or Nikola’s approval of the design of
22   Tesla’s Semi.
23               139.        The week after the Tesla Semi unveiling, an owner of semi-truck dealerships
24
     and former executive of a major trucking company asked Nikola if it had done a deal with
25
     Tesla and that the two vehicles looked similar.
26
27
28



                                                               33
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 34 of 42



1                F.          Nikola Has Been And Will Continue To Be Harmed By Tesla’s
                             Infringement.
2
3                140.        With the Nikola One, Nikola was introducing a new semi-truck and a new

4    drivetrain and fueling technology.
5                141.        The Nikola One is an electric-hydrogen hybrid.
6
                 142.        Nikola’s research and development resulted in a semi-truck with a drag
7
     coefficient of 0.37, almost half of a standard diesel truck of 0.65-0.70.
8
                 143.        At the unveiling for the Nikola One on 1 December 2016, Nikola announced
9
10   that it was going to build over 360 hydrogen-fueling stations across the United States.

11               144.        The Nikola One is advertised to have a 700-1,000 mile range.
12               145.        Nikola estimates that it will take 15-20 minutes to fill its hydrogen fuel tank. A
13
     diesel semi-truck takes roughly 15-20 minutes to fill.
14
                 146.        Nikola is offering its Nikola One with fuel, service and warranty for $900,000
15
     for the first million miles.
16
17               147.        Nikola has established its brand as a start-up, alternative fuel semi-truck

18   company.
19               148.        Nikola’s success is evident in receiving tens of millions in investments from
20
     dozens of investors, partnering with large trucking companies like U.S. Xpress and Ryder,
21
     and receiving orders for over 7,000 trucks.
22
                 149.        Tesla is offering an electric semi-truck. The Tesla Semi is advertised to have a
23
24   maximum range of 500 miles.

25               150.        Upon information and belief, the Tesla Semi, like all Tesla vehicles, needs an
26   aerodynamic design for its vehicle to achieve the 500 mile range estimate.
27
28



                                                               34
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 35 of 42



1                151.        The Tesla Semi will need large battery packs for an 80,000 pound truck and
2    trailer to go, at most, 500 miles. Upon information and belief, these large battery packs will
3
     reduce the amount of cargo that a Tesla Semi can haul.
4
                 152.        Tesla advertises that its Semi will take 30 minutes to charge.
5
                 153.        Tesla offers its Semi for between $150,000 to $200,000.
6
7                154.        On 16 November 2017, Tesla began receiving orders from companies that

8    wanted to test the Tesla Semi. Analysts estimated that Tesla has received over 1,200
9    reservations. At full value, the orders are worth over $200 million.
10
                 155.        Tesla has also attracted additional investors as a result of the Tesla Semi. A
11
     week before the unveiling, Tesla’s stock price was $302.99 and the day after the unveiling,
12
     the price was $315.05. This corresponded to a jump of roughly $2 billion in Tesla’s market
13
14   value.

15               156.        Tesla’s infringement has harmed Nikola’s plans by causing confusion in the
16   market because of the substantially similarities between the Tesla Semi and Nikola’s
17
     patented design.
18
                 157.        Industry insiders have noted the similarities between the Nikola One and the
19
     Tesla Semi. On 21 July 2016, Steve Hanley for the blog Teslarati discusses Tesla’s
20
21   announcement to build a heavy duty truck and includes a picture of the Nikola one (available

22   at https://www.teslarati.com/tesla-semi-will-shake-trucking-industry-roots/).
23               158.        On 17 April 2017, Douglas Stansfield for Torque News published a piece
24
     about the Elon Musk’s tweet about the Tesla Semi and included a picture of the Nikola One
25
     with Tesla logo next to it (available at https://www.torquenews.com/3618/question-about-
26
     specs-tesla-semi-tesla-pickup-truck-know).
27
28



                                                               35
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 36 of 42



1
2
3
4
5
6
7
8
9
10               159.        On 1 May 2017, Brett Evans for Truck Trend observed that “the [Tesla Semi]
11
     looks very similar to another futuristic-propulsion semi concept, the Nikola One.” Mr.
12
     Evans also reported that Tesla would likely have “torque-vectoring electric motors,” a
13
     feature first announced by Nikola. (Available at http://www.trucktrend.com/news/1705-
14
15   elon-musk-teases-upcoming-tesla-semi-in-ted-talk/)

16               160.        On 20 November 2017—days after Tesla held its public unveiling, Quality, a
17   company focused on lease purchases of semi-trucks and equipment, published an article
18
     comparing the Nikola One and the Tesla Semi. The article reported that Nikola and Tesla
19
     “have both revealed their perceived future for trucking” that “ambitiously aim to replace
20
     diesel powered trucks.” Quality further reported that the Nikola was “designed with driver’s
21
22   lifestyles in mind. The Nikola is built with [a] mid-cab entry, meaning that drivers will no

23   longer enter the cab via the driver’s seat.” Quality further described the Nikola One as “a
24   very modern looking truck; surrounded by panoramic windows on all sides with an aero-
25
     dynamic design. Drivers can tell instantaneously that this truck is not like ones they’ve seen
26
     before.” The article noted, “Like the Nikola [the Tesla Semi] has a space-age look and feel to
27
     it.” Quality also said, “Both the Nikola and Tesla are designed to change the industry for the
28
     better by lowering emissions, operating cost per mile, and increasing driver safety over the

                                                               36
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 37 of 42



1    road.” Quality further noted that “both trucks accomplish this task and do so with style.”
2    (Available at https://qualityco.com/future-wars-hydrogen-vs-electric-semi-trucks/)
3
                 161.        The week of 20 November 2018, after Tesla’s public announcement of its
4
     semi-truck, the former chief executive officer of a major trucking company and owner of
5
     trucking dealerships in Arizona, California, Washington and Alaska, in other words, an
6
7    ordinary observer or purchaser, called Nikola and said that the Tesla Semi looked similar to

8    Nikola’s design and asked if Nikola had done a deal with Tesla. That is, an ordinary
9    observer thought that the Tesla Semi was confusingly similar to a Nikola.
10
                 162.        On 1 May 2018, Nikola sued Tesla for infringing the Fuselage Patent, the
11
     Wrap Windshield Patent and the Mid-Entry Door Patent. [Doc. 1]
12
                 163.        On 2 May 2018, Timothy J. Seppala of Engadget reported on the suit, and
13
14   noted there are “similarities” between Nikola’s patented design and Tesla’s infringing semi

15   design (available at https://www.engadget.com/2018/05/02/nikola-motors-is-suing-tesla/).
16               164.        On 6 September 2018, Nikola provided Tesla with a copy of the Issue
17
     Notification for the ‘084 Patent. Upon information and belief, Tesla had knowledge of the
18
     ‘084 Patent and its published application.
19
                 165.        Despite the knowledge of the Asserted Patents, Tesla has continued to infringe
20
21   Nikola’s patents.

22               166.        Tesla’s design has caused confusion among customers because of the
23   substantial similarities. The confusion has diverted sales from Nikola to Tesla. Further, any
24
     problems with the Tesla Semi will be attributed to the Nikola One, causing harm to the
25
     Nikola brand. For example, Tesla has had problems with its batteries starting fires and its
26
     autonomous features causing fatal accidents. Should these problems arise with the Tesla
27
28   Semi, the market will attribute these problems to Nikola because of the similarities between

     the two vehicles.

                                                               37
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 38 of 42



1                167.        Diverted sales from Nikola to Tesla will increase the per truck cost of building
2    the hydrogen fueling stations throughout the United States.
3
                 168.        Customers will also impute the Tesla Semi’s limitations (distance and charging
4
     time) to Nikola, which will make Nikola’s product less appealing to customers.
5
                 169.        Nikola and Tesla are offering competing technology solutions (hybrid versus
6
7    pure electric). Diverting sales from Nikola to Tesla decreases the chance that Nikola’s

8    technology will be adopted as the standard for alternative fuel semi-trucks.
9                170.        Tesla’s infringement has harmed Nikola’s ability to attract investors and
10
     partners because investors can now partner with Tesla to have an alternative fuel semi-truck.
11
                 171.        Nikola estimates its harm from Tesla’s infringement to be in excess of $2
12
     billion.
13
14                                                 COUNT I
                       Infringement of the ‘D944 Patent (Fuselage Patent) (35 U.S.C. § 271)
15
                 172.        Nikola incorporates and realleges paragraphs 1 through 161 of this Complaint.
16
17               173.        Tesla has infringed and continues to infringe the ‘D944 Patent by making,

18   using, selling, and/or offering to sell in the United States its Semi, which is substantially
19   similar to the ornamental design covered by the ‘D944 Patent.
20
                 174.        Tesla’s infringement has been and continues to be willful.
21
                                              COUNT II
22            Infringement of the ‘D968 Patent (Wrap Windshield Patent) (35 U.S.C. § 271)
23
                 175.        Nikola incorporates and realleges paragraphs 1 through 164 of this Complaint.
24
                 176.        Tesla has infringed and continues to infringe the ‘D968 Patent by making,
25
     using, selling, and/or offering to sell in the United States its semi, which is substantially
26
27   similar to the ornamental design covered by the ‘D968 Patent.

28               177.        Tesla’s infringement has been and continues to be willful.



                                                               38
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 39 of 42



1                                               COUNT III
                     Infringement of the ‘D004 Patent (Side Door Patent) (35 U.S.C. § 271)
2
3                178.        Nikola incorporates and realleges paragraphs 1 through 167 of this Complaint.

4                179.        Tesla has infringed and continues to infringe the ‘D004 Patent by making,
5    using, selling, and/or offering to sell in the United States its semi, which is substantially
6
     similar to the ornamental design covered by the ‘D004 Patent.
7
                 180.        Tesla’s infringement has been and continues to be willful.
8
                                                           COUNT IV
9
                                         Infringement of the ‘084 Patent (35 U.S.C. § 271)
10
                 181.        Nikola incorporates and realleges paragraphs 1 through 170 of this Complaint.
11
                 182.        Tesla has infringed and continues to infringe the ‘084 Patent by making, using,
12
13   selling, and/or offering to sell in the United States its Semi.

14               183.        Tesla’s infringement has been and continues to be willful.
15                                                     COUNT V
16                                Infringement of Nikola’s Trade Dress (15 U.S.C. § 1125)

17               184.        Nikola incorporates and realleges paragraphs 1 through 173 of this Complaint.
18               185.        The design of the Nikola One is distinctive. Nikola owns the Nikola One trade
19
     dress.
20
                 186.        The design of the Tesla Semi is confusingly similar to Nikola’s trade dress and
21
     has caused or will cause confusion among ordinary consumers as to the source, sponsorship,
22
23   affiliation, or Nikola’s approval of the Tesla Semi.

24               187.        Tesla’s infringement of Nikola’s trade dress has been and continues to be
25   willful.
26
     IV.         DEMAND FOR JURY TRIAL
27
                 188.        Pursuant to Federal Rule of Civil Procedure 38(b), Nikola requests a trial by
28
     jury of all aspects properly triable by jury.


                                                                39
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 40 of 42



1    V.          PRAYER FOR RELIEF
2                WHEREFORE, Nikola prays for relief as follows:
3
                 A.          A judgment that Tesla has infringed one or more claims of each of Nikola’s
4
     asserted patents;
5
6                B.          An order and judgment permanently enjoining Tesla and its officers, directors,

7    agents, servants, employees, affiliates, attorneys, and all others acting in privity or in concert
8    with them, and their parents, subsidiaries, divisions, successors and assigns, from further acts
9
     of infringement of Nikola’s asserted patents;
10
                 C.          A judgment awarding Nikola all damages adequate to compensate for Tesla’s
11
     infringement of Nikola’s asserted patents, and in no event less than a reasonable royalty for
12
13   Tesla’s acts of infringement, including all pre-judgment and post-judgment interest at the

14   maximum rate permitted by law, estimated to be in excess of $2 billion;
15               D.          A judgment awarding Nikola all damages based on 35 U.S.C. § 154(d);
16
                 E.          A judgment awarding Nikola all damages including treble damages, based on
17
     any infringement found to be willful, pursuant to 35 U.S.C. § 284, together with prejudgment
18
     interest;
19
20               F.          A judgment awarding Nikola its costs pursuant to 35 U.S.C. § 284;

21               G.          A judgment finding that this case is exceptional and awarding Nikola its
22   attorney fees in accordance with 35 U.S.C. § 285;
23
                 H.          A judgment awarding Nikola Tesla’s total profits pursuant to 35 U.S.C. § 289;
24
                 I.          A judgement awarding Nikola Tesla’s profits under 15 U.S.C. § 1117;
25
                 J.          A judgment awarding Nikola its costs pursuant to 15 U.S.C. § 1117;
26
27               K.          A judgment awarding Nikola treble damages pursuant to 15 U.S.C. § 1117;

28



                                                               40
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 41 of 42



1                L.          A judgment finding that this case is exceptional and awarding Nikola its
2    attorney’s fees in accordance with 15 U.S.C. § 1117; and
3
                 M.          Any other remedy to which Nikola may be entitled to or the Court deems just
4
     and proper.
5
                 DATED this 18 day of October 2018
6
7                                                              BEUS GILBERT PLLC
8                                                              By     /s/ K. Reed Willis
9                                                                    Leo R. Beus
                                                                     K. Reed Willis
10                                                                   701 North 44th Street
11                                                                   Phoenix, AZ 85008-6504
                                                                     Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                    41
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
           Case 2:18-cv-01344-GMS Document 57 Filed 10/18/18 Page 42 of 42



1                                                         CERTIFICATE OF SERVICE
2                I hereby certify that on October 18, 2018, I electronically transmitted the foregoing
3
     document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
4
5    of Electronic Filing to the following ECF registrants:

6
7                            Eric M. Fraser | efraser@omlaw.com
                             Colin Proksel | cproksel@omlaw.com
8                            OSBORN MALEDON, P.A.
9                            2929 North Central Avenue, Suite 2100
                             Phoenix, AZ 85012
10
                             Perry J. Vicounty | perry.viscounty@lw.com (admitted pro hac vice)
11
                             Lathem & Watkins LLP
12                           650 Town Center Drive, 20th Floor
                             Costa Mesa, CA 82626-1925
13
14                           Clement J. Naples | clement.naples@lw.com (pro hac vice pending)
                             Latham & Watkins LLP
15                           855 Third Avenue
16                           New York, NY 10022-4834
17                           Matthew J. Moore | matthew.moore@lw.com (admitted pro hac vice)
18                           Latham & Watkins LLP
                             555 Eleventh Street, NW, Suite 1000
19                           Washington, DC 20004-1304
20
                             Amit Makker | amit.makker@lw.com (admitted pro hac vice)
21                           Latham & Watkins LLP
22                           505 Montgomery Street, Suite 2000
                             San Francisco, CA 94111-6538
23
                             Attorneys for Defendant
24
25                                                                       /s/ K. Reed Willis
26
27
28



                                                                    42
     BGD-#230454-v1-Nikola_s_Third_Amended_Complaint_-_Clean
